Citation Nr: 1701708	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hypertension secondary to the Veteran's service connected back disability.

2. Entitlement to service connection for coronary artery disease (CAD) secondary to the Veteran's service connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to August 1975 and April 1979 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction for the appeal is now with the Denver, Colorado RO.

This matter was previously before the Board in August 2014, when service connection for hypertension and CAD on a direct basis was denied and the issues of entitlement to service connection for hypertension and CAD secondary to service connected disabilities were remanded.  Accordingly, the matters remaining for appellate consideration are entitlement to secondary service connection for the Veteran's hypertension and CAD.  In March 2016, the Board again remanded the matter to obtain a medical opinion regarding the etiology of the Veteran's hypertension and CAD.

The Veteran appeared at a June 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1. Hypertension and coronary artery disease were not present until many years after service, and are not related to service.  

2.  Hypertension was not caused by or permanently aggravated by the Veteran's service connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain.

3. Coronary artery disease was not caused by or permanently aggravated by the Veteran's service connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

A VA addendum medical opinion was secured in connection with the current claim.  The VA medical opinion is adequate; the VA examiner considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to assisting the Veteran in obtaining evidence has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in March 2016.  The purpose of this remand was to obtain a VA addendum medical opinion.  Upon remand, a VA medical opinion was obtained in May 2016.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his hypertension and CAD.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

V. Analysis

The issues currently before the Board are whether the Veteran's service connected back disability caused or aggravated his hypertension and CAD.

In September 2007, the Veteran submitted a letter from a private physician stating that the Veteran has been diagnosed with CAD and has stent placement in the coronary artery, his cholesterol is elevated due to multiple factors including diet and genetics, and he has an inability to exercise due to chronic low back pain/injury.  However, the Veteran is not service connected, and is not claiming entitlement to service connection, for high cholesterol.  Thereby, any opinions regarding the Veteran's cholesterol are irrelevant to the matter at hand.

In August 2008, the Veteran submitted an additional letter from a private doctor indicating that the Veteran was formally diagnosed with hypertension beginning in January 1991.  However the physician did not state that the Veteran's service connected disabilities have caused or permanently aggravated his hypertension.  The physician also noted that the Veteran's CAD is a direct result of hyperlipidemia and that his back disability was a major obstacle in "attaining optimal therapy to prevent further progression of his [CAD]."  However, the Veteran is not service connected for hyperlipidemia and the physician failed to cite any medical literature or other evidence relating the Veteran's service connected back disability with his CAD.

In April 2010, the Veteran's private cardiologist discussed the Veteran's history of hyperlipidemia, hypertension, and obesity.  The doctor stated that he believes that much of the Veteran's cardiac health can be traced back to his back injury as physical exercise has become very difficult for him and has resulted in weight gain.  The doctor also stated that the Veteran's development of hypertension and hyperlipidemia from his back disability "no doubt contributed to his development of coronary artery disease."  As stated above, the Veteran is not service connected for hyperlipidemia.  Additionally, no further rationale or medical evidence relating hypertension and CAD to the Veteran's back disability was provided.

In November 2011, a VA examiner stated that there is insufficient evidence to say that hypertension occurred, let alone was diagnosed, while the Veteran was on active duty.  The examiner stated that, in his opinion, the August 2008 opinion discussed above is "simply incorrect" regarding its suggestion that there was a formal diagnosis of hypertension in January 1991. The examiner pointed to the fact that the blood pressure records suggest very random elevations of either the systolic or diastolic pressure and for the most part the Veteran's blood pressure readings were entirely within normal limits.  Furthermore, the examiner noted that there is no indication in review of the record that the Veteran ever had difficulty maintaining control of his blood pressure and there are no entries suggesting a diagnosis was made by the attending military medical physicians at any time while he was on active duty regarding the presence of hypertension.

Additionally, the VA examiner opined that the April 2010 medical opinion does not have a specific scientific basis for its conclusion that the Veteran's back disability has caused his hypertension and CAD as it "suggests at best a very weak correlation between the [Veteran's] aches and pain and the subsequent development of hypertension and coronary artery disease/ischemic heart disease."  Finally, the examiner noted that there is no etiologic relationship between the Veteran's back disability and the subsequent development of hypertension and CAD.

Furthermore, the November 2011 VA examiner opined that the Veteran's CAD is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected back disability.  The examiner noted that the development of the Veteran's CAD is due to multiple risk factors, not any of which the Veteran is in receipt of service connection for.  Furthermore, the examiner reiterated that there is no medical evidence to suggest an etiologic relationship between the Veteran's back disability and hypertension and CAD. 

The Veteran underwent an additional VA examination in January 2015.  Although the March 2016 Board remand found this exam to be inadequate, as the examiner did not discuss the Veteran's private doctor's statements, this exam, taken together with the addendum opinion discussed below, is now adequate.  The examiner reported that the Veteran was noted to have elevated blood pressures in 1991, with clinic notes stating that the Veteran's blood pressure was 142/88 in January 1991 and home blood pressure readings for four days were 130-170/90-100.  Also in January 1991 the Veteran's blood pressure were 124/76, 132/92, 118/82, 142/86, and 118/62.  The Veteran's blood pressure was additionally noted as 118/78 in June 1991; 116/70 in August 1991; 110/70 in July 1991; 130/98 in September 1991; 120/80 in May 1992; 120/78 in July 1992; 127/79 and 131/79 in September 1992; 148/80 in October 1992; and 120/84, 120/90, and 130/90 in May 1993.  No blood pressure readings were submitted for the following ten years and in 2003, the Veteran began taking medication for hypertension.  

The examiner also noted that in February 2006, during an ER visit for pain post septoplasty, the Veteran's blood pressure was noted as 158/97 and 128/80 later that day.  During the January 2015 examination, the examiner explained that the Veteran's few borderline elevated blood pressure readings while in service were within the normal readings from the end of January 1991 to mid-1992 and that the Veteran's elevated readings were merely transient.  The examiner attributed the Veteran's transient elevated blood pressure readings to the use of decongestants and stated that they do not reflect the development of essential hypertension.  Furthermore, the examiner went on to say that there are no studies in the medical literature that show any causal link of spinal degenerative joint disease/degenerative disc disease with essential hypertension.  

The January 2015 examiner noted that the Veteran admitted to gaining over 40 pounds since leaving the service and has developed sleep apnea.  Additionally, the examiner noted the abundant medical literature that states that obesity and sleep apnea can cause hypertension.  Ultimately, the examiner opined that the Veteran's hypertension was neither caused by nor permanently aggravated beyond natural progression by his service connected disabilities.

The same examiner also provided an opinion regarding the Veteran's claim for entitlement to service connection for CAD on a secondary basis.  The examiner opined that there is no evidence in the medical literature that any of the Veteran's service connected disabilities are risk factors for CAD.  Moreover, the examiner stated that the Veteran does have other well known risk factors of CAD including hypertension (which developed after service), hyperlipidemia (which is hereditary and diet influenced), metabolic syndrome (diagnosed May 2006), and sleep apnea (also diagnosed after service).  Therefore, the examiner concluded that there is no evidence that the Veteran's CAD was aggravated by his service connected disabilities as his CAD risk factors are not service connected.  

In May 2016, in accordance with the March 2016 Board's remand directives, an addendum medical opinion was obtained by the examiner that performed the January 2015 examinations.  The examiner acknowledged that she reviewed the opinion from the Veteran's private cardiologist that stated that the Veteran's hypertension and CAD is a direct result of his service connected back disability.  The examiner echoed her previous examination report and concluded that the Veteran's hypertension and CAD is less likely than not due to or aggravated by his back disability.

The examiner stated that although the Veteran may have been restricted from certain high impact exercises due to his back disability, he was not restricted from all exercises such as those for the upper body.  Furthermore, there is no evidence that the Veteran decreased his dietary intake, as his diet is under voluntary control, to match his lack of exercise.  The examiner concluded that even wheelchair bound paraplegics can learn to control their weight by decreasing their caloric intake and increase their arm exercises.

The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thereby, the Veteran is not competent to definitively state the cause of his current hypertension and/or CAD.

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no medical evidence in support of the Veteran's contention that his hypertension or CAD was caused or aggravated by his back disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107 (b).



ORDER

1. Entitlement to service connection for hypertension, to include as secondary to the Veteran's service connected back disability, is denied.

2. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to the Veteran's service-connected back disability, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


